Appeal from a judgment of the Supreme Court at Special Term, entered October 18, 1978 in Clinton County, which dismissed petitioner’s writ of habeas corpus brought pursuant to CPU 570.24 to challenge his arrest and proposed extradition to the State of Maine. On this record, which contains conflicting evidence, petitioner has failed to conclusively demonstrate that he was not present in the State of Maine at the time of the commission of the alleged crime of arson. Indeed, rebuttal testimony called into serious question the testimony of a key witness for petitioner. Absent such conclusive proof, the warrant of extradition must be honored. The judgment should, therefore, be affirmed (People ex rel. Higley v Millspaw, 281 NY 441; People ex rel. Farbe v Warden, Brooklyn House of Detention for Men, 42 AD2d 874). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Mikoll and Casey, JJ., concur.